NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                     AUG 12 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 19-50017

                   Plaintiff-Appellee,           D.C. No. 8:18-cr-00004-JVS-2

     v.
                                                 MEMORANDUM
ERIC HOLMES,

                   Defendant-Appellant.

                      Appeal from the United States District Court
                         for the Central District of California
                    James V. Selna, Senior District Judge, Presiding

                              Submitted August 10, 2020**
                                 Pasadena, California

Before: CALLAHAN and BUMATAY, Circuit Judges, and WATSON,*** District
Judge.

          Defendant, Eric Holmes, pleaded guilty to bank fraud and aggravated

identity theft in 2018. The plea agreement was between defendant and the United



      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Michael H. Watson, United States District Judge for the
Southern District of Ohio, sitting by designation.
                                          1
States Attorney’s Office—neither the district court nor the Probation Office were

parties to the agreement. The plea agreement contemplated a restitution amount of

$27,400, but both parties agreed that the amount could change based on facts that

came to the parties’ attention at sentencing.

      At sentencing, the probation officer’s Presentence Investigation Report

(“PSR”) declined to follow the plea bargain’s figures and recommended a higher

restitution amount of $50,690, based on the actual loss suffered by the bank due to

Holmes’s fraudulent activities. Both parties objected to the PSR’s restitution

amount. The probation officer countered that the amount was calculated based on

the case materials provided by the Government and her application of the

sentencing guidelines.

      At a subsequent sentencing hearing, the district court adopted the PSR’s loss

amount over the parties’ objections. In a separate sentencing memorandum, the

district court concluded that the parties had no substantive basis for their objection

and that the PSR’s calculation was valid.

      Defendant appealed the restitution amount imposed by the district court. We

have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we

affirm.

      1. The district court did not abuse its discretion by imposing the restitution

amount recommended by the PSR. See United States v. Waknine, 543 F.3d 546,

                                            2
555 (9th Cir. 2008). The district court has broad discretion in ordering restitution,

United States v. Miguel, 49 F.3d 505, 511 (9th Cir. 1995), and is not required to

make explicit factual findings to support its order. United States v. Peterson, 538

F.3d 1064, 1077 (9th Cir. 2008). Moreover, the district court may rely on

information provided in the PSR when determining a restitution amount. See

Miguel, 49 F.3d at 508; see also United States v. Graham, 72 F.3d 352, 357–58 (3d

Cir. 1995). Accordingly, the court did not err by imposing a restitution amount in

step with the PSR’s loss calculation.

      2. The fact that the parties objected to the PSR’s restitution amount does not

require reversal. Where disputes arise over the probation officer’s loss calculation,

the court need only resolve them by a preponderance of the evidence. 18 U.S.C.

§ 3664(e). In resolving the dispute, the court may rely on evidence that possesses

“sufficient indicia of reliability to support its probable accuracy,” Waknine, 543

F.3d at 557 (simplified), such as a PSR supported by investigative reports

compiled by the FBI. See Graham, 72 F.3d at 357–58. The district court did just

that here: it adopted the PSR’s loss calculation, which itself was supported by

information gleaned from state and federal law enforcement reports.

      3. The district court did not err by imposing a higher restitution amount than

that proposed in the parties’ plea agreement. The district court is not a party to any

agreement between the parties and may reject it. United States v. Lewis, 979 F.2d

                                          3
1372, 1375 (9th Cir. 1992). The parties acknowledged this fact in the plea bargain,

agreeing that the loss amount could change based on evidence presented at

sentencing. Moreover, the district court expressly advised Defendant that it was

not a party to the plea bargain and could impose a higher restitution amount at

sentencing if warranted by the evidence. And this is precisely what happened: the

probation officer’s investigation led her to recommend a higher loss calculation

than that contemplated by the parties, and the court adopted it. Because the district

court was under no obligation to follow the parties’ plea bargain, it did not err in

imposing the higher restitution amount recommended by the PSR.

      AFFIRMED.




                                          4